PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CROMPVOETS ET AL.      
Application No. 16/340,979
Filed: 10 Apr 2019
For: VEHICLE LIGHT ASSEMBLY COMPRISING FLEXIBLE LIGHTING STRIP
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 08, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before August 31, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed May 29, 2020, which set a statutory period of three (3) months. This application also became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).  Accordingly, the application became abandoned on September 01, 2020.  The Notice of abandonment was mailed on May 21, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B - Fee(s) Transmittal and Issue fee of $1,000, the Oath and Declaration in compliance with 37 CFR 1.63 for Inventors Floris Maria Hermansz Crompvoets, Andreas Timinger, Christian Kleijnen, Ralph Hubert Peters, Adam Lind, Rob Bastiaan Maria Einig and the substitute statement in compliance with 37 CFR 1.64 for inventor Tobias Fink, (2) the petition fee of $2,100 (previously submitted November 22, 2021), and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

This application is being referred to the Office of Data Management for processing into a patent. 


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET